DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s preliminary amendment filed March 13, 2020 is acknowledged and entered.  Claims 1, 3-5, 7, 9-12, 14, 17-22 and 25-28 are under examination.

Claims Summary
	Claim 1, and various embodiments thereof, are directed to a method for treatment or reduction of advanced melanoma (stage III or IV (claim 3)), comprising administering Dengue virus (e.g., between 104 pfu and 108 pfu (claim 5), or in a concentration of 10,000 pfu/ml to 90,000 pfu/ml (claim 7)), subcutaneously (claim 10), intratumoral (claim 11)) to a subject in need thereof who has advanced melanoma, and administering primed dendritic cells (DCs) to the subject (e.g., 4-10 days after the Dengue virus (claim 9)), wherein the primed DCs are produced by contacting DCs with a tumor antigen (e.g., tumor lysate from the subject (claim 22)).  The DCs are obtained from the subject (claim 21) at least a week prior to administering the Dengue virus (claim 4), autologous (claim 20).  In another embodiment, the DCs are allogeneic to the subject (claim 19).  The primed DCs are administered when the subject presents a febrile symptom (claim 12), in a first aliquot at a first time and a second aliquot at a second time (claim 14), e.g., 104 cells to 108 cells (claim 17), then 106 to 109 cells (claim 18).
	The Dengue virus is serotype 1, 2, 3, 4 or 5 (claim 25), specifically, strain #1710 DENV2 (claim 26) or strain #45AZ5 DENV1 (claim 27).  Other strains are listed in claim 28.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 20-22, 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyday et al. (Journal of Translational Medicine, January 16, 2015, 13(3), 12 pages, cited in the IDS filed 2/7/2020, “Lyday”).  The claims are summarized above and correlated with the teachings of the prior art in bold font.
Lyday discloses a method of administering autologous tumor lysate-pulsed DC (claims 20-22) with DV strain #1710, serotype 2 (claims 25 and 26) as an adjuvant to subjects with advanced (metastatic) melanoma, which means stage III or IV (claims 1 and 3) (see abstract and pages 9-10, bridging paragraph).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lyday et al. (Journal of Translational Medicine, January 16, 2015, 13(3), 12 pages, cited in the IDS filed 2/7/2020, “Lyday”).  Claims 5 and 7 are directed to embodiments concerning amount and concentration of Dengue virus administered.  
Lyday does not indicate the amount of Dengue virus administered to subjects, nor the volume in which the Dengue virus is present as a concentration.  However, amount and concentration is a result-effective variable since Lyday’s method relies on the induction of a fever as a result of Dengue virus infection.  Lyday discloses that in a natural infection, a mosquito delivers more than 106 pfu/ml of virus, followed by incubation and fever among other symptoms (see page 5, first full paragraph).  One of ordinary skill in the art would have been motivated to determine and optimize the amount of virus necessary to induce a fever without inducing DHF/DSS with a reasonable expectation of success.  Likewise, the volume in which the Dengue virus is present is simply a matter of optimizing the carrier volume for the administration of the virus which is a result-effective variable (i.e., the amount of carrier depends on the method of administration).  Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
s 9-12, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lyday et al. (Journal of Translational Medicine, January 16, 2015, 13(3), 12 pages, cited in the IDS filed 2/7/2020, “Lyday”) as applied to claim 1, and further in view of Lyday (US Patent 6,048,686, “the ‘686 patent”) and Lyday (US Patent 6,524,587, “the ‘587 patent”).  
Claims 10 and 11 are directed to routes of administration.  Claims 9 and 12 are directed to the timing of the administration of DCs after Dengue virus.  Claims 14, 17 and 18 are directed to embodiments of first and second aliquots of DCs and their respective amounts.
Lyday’s general method is outlined above involving the administration of Dengue virus and DCs, but no particular details of the procedure are given.  Looking to the ‘686 patent, which is directed to a method of treating advanced melanoma, patients are injected subdermally (subcutaneously) with Dengue virus in each limb once, plus an intratumoral injection (see col. 3, lines 13-15, and col. 4, lines 1-4) (claims 10 and 11).  After 3-5 days, when patients are febrile, they are inoculated with irradiated, autologous cancer cells (see col. 4, lines 4-20) (claims 9 and 12).  In a similar method disclosed in the ‘587 patent, patients are administered primed DCs repeatedly until cancer cells are reduced (see patent claim 11).  Although the amount of DCs in each dose is not disclosed, it is a result-effective variable since Lyday’s method and the ‘578 patent method relies on the DC therapy aspect to work in concert with the Dengue-induced fever to reduce cancer cells (claims 14, 17 and 18).  One of ordinary skill in the art would have been motivated to determine and optimize the amount of DCs necessary to reduce cancer cells with a reasonable expectation of success.  Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

4 is rejected under 35 U.S.C. 103 as being unpatentable over Lyday et al. (Journal of Translational Medicine, January 16, 2015, 13(3), 12 pages, cited in the IDS filed 2/7/2020, “Lyday”) as applied to claim 1, and further in view of Lyday (US Patent 6,048,686, “the ‘686 patent”), Lyday (US Patent 6,524,587, “the ‘587 patent”) and Kim et al. (Yonsei Med J, 2011, 52(6):990-998, “Kim”).
Claim 4 is directed to an embodiment wherein the DCs are obtained from the subject at least a week prior to administering the Dengue virus.  
Lyday’s general method is outlined above involving the administration of Dengue virus and DCs, but no particular details of the procedure are given.  Looking to the ‘686 patent, which is directed to a method of treating advanced melanoma, patients are injected subdermally (subcutaneously) with Dengue virus, and after 3-5 days, when patients are febrile, they are inoculated repeatedly with irradiated, autologous cancer cells (see col. 4, lines 1-20).  In a similar method disclosed in the ‘587 patent, patients are administered primed DCs repeatedly until cancer cells are reduced (see patent claim 11).  
Kim discloses a method of treating stage IV melanoma with tumor lysate-pulsed autologous DCs, requiring about 6 days for immature DCs to be generated from monocytes, and then a few more days for peptide-pulsing (see pages 991-992, “Preparation of monocyte-derived DC” and “Preparation of tumor lysate-pulsed mature DC for vaccination”).  It would have been obvious to have obtained the DCs at least a week prior to administering the Dengue virus with a reasonable expectation of success because of the amount of time that it takes to prepare the DCs and prime them.  In order to perform Lyday’s method, using the guidelines in the ‘686 patent and the ‘587 patent, one would have to prepare the DCs in advance so that when the patient becomes febrile, the primed DCs are ready to be administered.  
.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lyday et al. (Journal of Translational Medicine, January 16, 2015, 13(3), 12 pages, “Lyday”) as applied to claim 1 above, and further in view of Sondak et al. (Clin. Cancer Res., 2006, 12(7 Suppl):2337s-2341s, cited in the IDS filed 2/7/2020, “Sondak”) and Lyday (US Patent, 6,524,587, “the ‘587 patent”).  Claim 19 is directed to an embodiment wherein the tumor antigen primed dendritic cells are allogeneic.
The teachings of Lyday are outlined above.  Lyday does not disclose the use of allogeneic DCs, rather, autologous DCs.  However, it would have been obvious to have used an allogeneic preparation of DCs, motivated by the need for DCs in the instance where quantities of autologous DCs are not feasible.  As discussed in Sondak, in patients with advanced disease, it may be impossible to procure autologous DCs from a patient whose tumor has been surgically removed.  Sondak also notes a major limitation of allogeneic preparations of DCs with regard to tumor antigens (i.e., not as specific to the patient as an autologous preparation).  Essentially, Sondak’s conclusion is that allogeneic DC vaccine efficacy remains at large.  Despite the uncertainty of the effect of allogeneic DCs, in the context of a multi-faceted approach to cancer therapy (where the other therapeutic steps are more certain), in the instance where autologous DCs are not feasible, the use of allogeneic DCs would have been an obvious choice, further in view of the ‘587 patent’s use of allogenic DCs (see patent claim 11) in a similar method to Lyday.  In combination with other therapies, one would have had a reasonable expectation of 
Therefore, the claimed embodiment would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Lyday et al. (Journal of Translational Medicine, January 16, 2015, 13(3), 12 pages, cited in the IDS filed 2/7/2020, “Lyday”), as applied to claim 1 above, and further in view of Lyday (US Patent 6,048,686, “the ‘686 patent”), Lyday (US Patent 6,524,587, “the ‘587 patent”) and Kelly et al. (Virus Genes, 2011, 43:18-26, “Kelly”).  Claim 28 is directed to an embodiment reciting various strains of Dengue virus, including S16803.
The teachings of Lyday are outlined above, wherein the strain #1710 is used in the method.  Lyday does not suggest other strains, however, it would have been obvious to have used other Dengue strains given the teachings of the Lyday as a whole which point to Dengue viruses generally, and in view of the ‘686 patent and the ‘587 patent, which disclose cancer immunotherapy methods with Dengue viruses generally discloses “full-strength wild-type dengue virus” as having a low mortality rate (see col. 6-7, bridging paragraph of the ‘686 patent, and col. 12, lines 35-47 of the ‘587 patent).  Kelly discloses a strain of serotype 2, S16803, isolated from a patient in Thailand (see page 19, left column, last paragraph) which was used to derive an attenuated variant for immunization.  Given that the S16803 strain was deemed worthy of further investigation as a source for deriving attenuated variants for immunization, one would have been motivated to use the S16803 strain in Lyday’s method in order to induce fever whilst not inducing DHS/DSS, with a reasonable expectation of success.  Therefore, the claimed .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
It is apparent that the Dengue virus strains in claim 28 are required to practice the claimed invention because they are a necessary limitation for the success of the invention as stated in the claims.  As required elements they must be known and readily available to the public or obtainable by a repeatable method set forth in the specification, or otherwise readily available to the public.  If the sequence of the entire genome of the strains is published or available from a publicly accessible database, then Applicant is invited to provide such information for each strain recited in claim 28.  For example, the complete genome of strain S16803 is available from GenBank, Accession No. GU289914.  However, the complete genome of strains HON 1991 A, B, C, and D do not appear to be available from GenBank.

Deposit of the strains in a recognized deposit facility would satisfy the enablement requirements of 35 U.S.C. 112, because the strains would be readily available to the public to practice the invention claimed, see 37 CFR 1.801- 37 CFR 1.809.
If a deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the deposit has been made under the terms of the Budapest Treaty and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent, would satisfy the deposit requirements. See 37 CFR 1.808. 
	If a deposit is not made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the deposit has been made at an acceptable depository and that the following criteria have been met:
	(a)	during the pendency of this application, access to the invention will be afforded to one determined by the Commissioner to be entitled thereto;
	(b)	all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon granting of the patent;

	(d)	a viability statement in accordance with the provisions of 37 CFR 1.807; and
	(e)	the deposit will be replaced should it become necessary due to inviability, contamination or loss of capability to function in the manner described in the specification.

	In addition the identifying information set forth in 37 CFR 1.809(d) should be added to the specification. See 37 CFR 1.803 - 37 CFR 1.809 for additional explanation of these requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


U.S. Patent No. 9,730,989 B2
Claims 1, 3, 5, 7, 10, 12, 19-22, 25 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5-13 and 15-20 of U.S. Patent No. 9,730,989 B2, in view of Lyday et al. (Journal of Translational Medicine, January 16, 2015, 13(3), 12 pages, cited in the IDS filed 2/7/2020, “Lyday”).  Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are directed to a method for treatment or reduction of advanced melanoma by administering Dengue virus to a subject, and tumor antigen-primed DCs to the subject.  The patented claims are directed to a method for treating cancer, melanoma, by incubating DCs with a tumor cell antigen, administering Dengue serotype 2 strain #1710 to the subject, and administering the DCs to the subject.  The patented claims do not specify that the melanoma is advanced melanoma.  The specification of the patent indicates that the cancer being treated is stage I, II, III or IV (see col. 10, lines 15-16).  However, the patented claims only recite “melanoma” without reference to which stage of melanoma.  However, it would have been obvious to have used the patented method for treating advanced melanoma (e.g., stage III or stage IV) with a reasonable expectation of success, given the teachings of Lyday, which is directed to a method of administering autologous tumor lysate-pulsed DC with DV strain #1710, serotype 2 as an adjuvant to subjects with advanced (metastatic) melanoma, which means stage III or IV (see abstract and pages 9-10, bridging paragraph).    
Claims 5 and 7 are directed to embodiments concerning amount and concentration of Dengue virus administered.  The patented claims do not indicate the amount of Dengue virus administered to subjects, nor the volume in which the Dengue virus is present as a concentration.  However, amount and concentration is a result-effective variable since the method relies on the 6 pfu/ml of virus, followed by incubation and fever among other symptoms (see page 5, first full paragraph).  One of ordinary skill in the art would have been motivated to determine and optimize the amount of virus necessary to induce a fever without inducing DHF/DSS with a reasonable expectation of success.  Likewise, the volume in which the Dengue virus is present is simply a matter of optimizing the carrier volume for the administration of the virus which is a result-effective variable (i.e., the amount of carrier depends on the method of administration).  

Claims 9, 11, 14, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5-13 and 15-20 of U.S. Patent No. 9,730,989 B2, in view of Lyday et al. (Journal of Translational Medicine, January 16, 2015, 13(3), 12 pages, cited in the IDS filed 2/7/2020, “Lyday”) as applied to claim 1, and further in view of Lyday (US Patent 6,048,686, “the ‘686 patent”), Lyday (US Patent 6,524,587, “the ‘587 patent”) and Kim et al. (Yonsei Med J, 2011, 52(6):990-998, “Kim”).  
Claim 9 is directed to the timing of the administration of DCs after Dengue virus.  Claim 11 is directed to intratumoral administration.  Claims 14, 17 and 18 are directed to embodiments of first and second aliquots of DCs and their respective amounts.  The patented claims do not recite these embodiments.
Looking to the ‘686 patent, which is directed to a method of treating advanced melanoma, patients are injected subdermally (subcutaneously) with Dengue virus in each limb once, plus an intratumoral injection (see col. 3, lines 13-15, and col. 4, lines 1-4).  After 3-5 days, when patients are febrile, they are inoculated with irradiated, autologous cancer cells (see col. 4, .  

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5-13 and 15-20 of U.S. Patent No. 9,730,989 B2, in view of Lyday et al. (Journal of Translational Medicine, January 16, 2015, 13(3), 12 pages, cited in the IDS filed 2/7/2020, “Lyday”) as applied to claim 1, and further in view of Lyday (US Patent 6,048,686, “the ‘686 patent”), Lyday (US Patent 6,524,587, “the ‘587 patent”) and Kim et al. (Yonsei Med J, 2011, 52(6):990-998, “Kim”).
Claim 4 is directed to an embodiment wherein the DCs are obtained from the subject at least a week prior to administering the Dengue virus.  The patented claims do not recite this embodiment.  
Looking to the ‘686 patent, which is directed to a method of treating advanced melanoma, patients are injected subdermally (subcutaneously) with Dengue virus, and after 3-5 days, when patients are febrile, they are inoculated repeatedly with irradiated, autologous cancer 
Kim discloses a method of treating stage IV melanoma with tumor lysate-pulsed autologous DCs, requiring about 6 days for immature DCs to be generated from monocytes, and then a few more days for peptide-pulsing (see pages 991-992, “Preparation of monocyte-derived DC” and “Preparation of tumor lysate-pulsed mature DC for vaccination”).  It would have been obvious to have obtained the DCs at least a week prior to administering the Dengue virus with a reasonable expectation of success because of the amount of time that it takes to prepare the DCs and prime them.  In order to perform the patented method, using the guidelines in the ‘686 patent and the ‘587 patent, one would have to prepare the DCs in advance so that when the patient becomes febrile, the primed DCs are ready to be administered.  
	
U.S. Patent No. 10,357,553 B2
Claims 1, 3, 5, 7, 10, 12, 20-22, 25 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-18 and 20-23 of U.S. Patent No. 10,357,553 B2, in view of Lyday et al. (Journal of Translational Medicine, January 16, 2015, 13(3), 12 pages, cited in the IDS filed 2/7/2020, “Lyday”).  Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are directed to a method for treatment or reduction of advanced melanoma by administering Dengue virus to a subject, and tumor antigen-primed DCs to the subject.  The patented claims are directed to a method for treating cancer, melanoma, by subcutaneously administering Dengue virus, strain #1710, 103 pfu/ml to 108 pfu/ml, and tumor-antigen-primed DCs from the patient.  The patented claims do not specify that the melanoma is advanced melanoma.  The specification of the patent .    

Claims 9, 11, 14, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-18 and 20-23 of U.S. Patent No. 10,357,553 B2, in view of Lyday et al. (Journal of Translational Medicine, January 16, 2015, 13(3), 12 pages, cited in the IDS filed 2/7/2020, “Lyday”) as applied to claim 1, and further in view of Lyday (US Patent 6,048,686, “the ‘686 patent”), Lyday (US Patent 6,524,587, “the ‘587 patent”) and Kim et al. (Yonsei Med J, 2011, 52(6):990-998, “Kim”).  
Claim 9 is directed to the timing of the administration of DCs after Dengue virus.  Claim 11 is directed to intratumoral administration.  Claims 14, 17 and 18 are directed to embodiments of first and second aliquots of DCs and their respective amounts.  The patented claims do not recite these embodiments.
Looking to the ‘686 patent, which is directed to a method of treating advanced melanoma, patients are injected subdermally (subcutaneously) with Dengue virus in each limb once, plus an intratumoral injection (see col. 3, lines 13-15, and col. 4, lines 1-4).  After 3-5 days, when patients are febrile, they are inoculated with irradiated, autologous cancer cells (see col. 4, .  

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-18 and 20-23 of U.S. Patent No. 10,357,553 B2, in view of Lyday et al. (Journal of Translational Medicine, January 16, 2015, 13(3), 12 pages, cited in the IDS filed 2/7/2020, “Lyday”) as applied to claim 1, and further in view of Lyday (US Patent 6,048,686, “the ‘686 patent”), Lyday (US Patent 6,524,587, “the ‘587 patent”) and Kim et al. (Yonsei Med J, 2011, 52(6):990-998, “Kim”).
Claim 4 is directed to an embodiment wherein the DCs are obtained from the subject at least a week prior to administering the Dengue virus.  The patented claims do not recite this embodiment.  
Looking to the ‘686 patent, which is directed to a method of treating advanced melanoma, patients are injected subdermally (subcutaneously) with Dengue virus, and after 3-5 days, when patients are febrile, they are inoculated repeatedly with irradiated, autologous cancer 
Kim discloses a method of treating stage IV melanoma with tumor lysate-pulsed autologous DCs, requiring about 6 days for immature DCs to be generated from monocytes, and then a few more days for peptide-pulsing (see pages 991-992, “Preparation of monocyte-derived DC” and “Preparation of tumor lysate-pulsed mature DC for vaccination”).  It would have been obvious to have obtained the DCs at least a week prior to administering the Dengue virus with a reasonable expectation of success because of the amount of time that it takes to prepare the DCs and prime them.  In order to perform the patented method, using the guidelines in the ‘686 patent and the ‘587 patent, one would have to prepare the DCs in advance so that when the patient becomes febrile, the primed DCs are ready to be administered.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-18 and 20-23 of U.S. Patent No. 10,357,553 B2, in view of Lyday et al. (Journal of Translational Medicine, January 16, 2015, 13(3), 12 pages, “Lyday”) as applied to claim 1 above, and further in view of Sondak et al. (Clin. Cancer Res., 2006, 12(7 Suppl):2337s-2341s, cited in the IDS filed 2/7/2020, “Sondak”) and Lyday (US Patent, 6,524,587, “the ‘587 patent”).  Claim 19 is directed to an embodiment wherein the tumor antigen primed dendritic cells are allogeneic.  The patented claims do not specify allogeneic DCs.
It would have been obvious to have used an allogeneic preparation of DCs, motivated by the need for DCs in the instance where quantities of autologous DCs are not feasible.  As discussed in Sondak, in patients with advanced disease, it may be impossible to procure autologous DCs from a patient whose tumor has been surgically removed.  Sondak also notes a 

U.S. Patent 10,765,727 B2
Claims 1, 3, 5, 7, 19-22, 25 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent 10,765,727 B2, in view of Lyday et al. (Journal of Translational Medicine, January 16, 2015, 13(3), 12 pages, cited in the IDS filed 2/7/2020, “Lyday”).  Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are directed to a method for treatment or reduction of advanced melanoma by administering Dengue virus to a subject, and tumor antigen-primed DCs to the subject.  The patented claims are directed to a method for treating or reducing melanoma by obtaining primed DCs (contacting DCs with a tumor antigen, LPS, R848 and IFN-gamma), administering the primed DCs to the patient, and administering Dengue serotype 2 strain #1710 to the subject.  The patented claims do not specify that the melanoma is advanced melanoma.  The specification of the patent indicates that the cancer being treated is stage I, II, III or IV (see col. 21, lines 23-25).  However, the patented claims only recite “melanoma” without 
Claims 5 and 7 are directed to embodiments concerning amount and concentration of Dengue virus administered.  The patented claims do not indicate the amount of Dengue virus administered to subjects, nor the volume in which the Dengue virus is present as a concentration.  However, amount and concentration is a result-effective variable since the method relies on the induction of a fever as a result of Dengue virus infection.  Lyday discloses that in a natural infection, a mosquito delivers more than 106 pfu/ml of virus, followed by incubation and fever among other symptoms (see page 5, first full paragraph).  One of ordinary skill in the art would have been motivated to determine and optimize the amount of virus necessary to induce a fever without inducing DHF/DSS with a reasonable expectation of success.  Likewise, the volume in which the Dengue virus is present is simply a matter of optimizing the carrier volume for the administration of the virus which is a result-effective variable (i.e., the amount of carrier depends on the method of administration).  

Claims 9-12, 14, 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent 10,765,727 B2, in view of Lyday et al. Journal of Translational Medicine, January 16, 2015, 13(3), 12 pages, cited in the IDS filed 2/7/2020, “Lyday”) as applied to claim 1, and further in view of Lyday (US Patent 6,048,686, “the ‘686 patent”), Lyday (US Patent 6,524,587, “the ‘587 patent”) and Kim et al. (Yonsei Med J, 2011, 52(6):990-998, “Kim”).  
Claims 9 and 12 are directed to the timing of the administration of DCs after Dengue virus.  Claims 10 and 11 are directed to subcutaneous and intratumoral administration.  Claims 14, 17 and 18 are directed to embodiments of first and second aliquots of DCs and their respective amounts.  The patented claims do not recite these embodiments.
Looking to the ‘686 patent, which is directed to a method of treating advanced melanoma, patients are injected subdermally (subcutaneously) with Dengue virus in each limb once, plus an intratumoral injection (see col. 3, lines 13-15, and col. 4, lines 1-4).  After 3-5 days, when patients are febrile, they are inoculated with irradiated, autologous cancer cells (see col. 4, lines 4-20).  In a similar method disclosed in the ‘587 patent, patients are administered primed DCs repeatedly until cancer cells are reduced (see patent claim 11).  It would have been obvious to have administered the DCs after a period of time from the Dengue virus administration, such as 3-5 days, when the patient is febrile, as is done in the ‘686 patent, as part of the multifaceted approach to targeting cancer cells.  It would have been obvious to have used either subcutaneous or intratumoral injection of Dengue virus, as was done in the ‘686 patent, in order to induce inflammation at the site of the tumor and systemically, with a reasonable expectation of success, as well as multiple administrations of DCs for the purpose of prolonging in immune response as was done the ‘587 patent.  Although the amount of DCs in each dose is not disclosed, it is a result-effective variable since the patented method, Lyday’s method, and the ‘578 patent method relies on the DC therapy aspect to work in concert with the Dengue-induced fever to reduce 

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent 10,765,727 B2, in view of Lyday et al. (Journal of Translational Medicine, January 16, 2015, 13(3), 12 pages, cited in the IDS filed 2/7/2020, “Lyday”) as applied to claim 1, and further in view of Lyday (US Patent 6,048,686, “the ‘686 patent”), Lyday (US Patent 6,524,587, “the ‘587 patent”) and Kim et al. (Yonsei Med J, 2011, 52(6):990-998, “Kim”).
Claim 4 is directed to an embodiment wherein the DCs are obtained from the subject at least a week prior to administering the Dengue virus.  The patented claims do not recite this embodiment.  
Looking to the ‘686 patent, which is directed to a method of treating advanced melanoma, patients are injected subdermally (subcutaneously) with Dengue virus, and after 3-5 days, when patients are febrile, they are inoculated repeatedly with irradiated, autologous cancer cells (see col. 4, lines 1-20).  In a similar method disclosed in the ‘587 patent, patients are administered primed DCs repeatedly until cancer cells are reduced (see patent claim 11).  
Kim discloses a method of treating stage IV melanoma with tumor lysate-pulsed autologous DCs, requiring about 6 days for immature DCs to be generated from monocytes, and then a few more days for peptide-pulsing (see pages 991-992, “Preparation of monocyte-derived DC” and “Preparation of tumor lysate-pulsed mature DC for vaccination”).  It would have been obvious to have obtained the DCs at least a week prior to administering the Dengue virus with a .  

Conclusion
No claim is allowed.  Claim 27 is objected to for being dependent on a rejected claim but would otherwise be allowable if rewritten in independent form.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Regarding the use of strain 45AZ5, as required by claim 14, it would not have been obvious to have selected this particular strain for use in Lyday’s method (Journal of Translational Medicine, January 16, 2015, 13(1), 12 pages).  McKee et al. (Am. J. Trop. Med. Hyg., 1987, 36(2):435-442, cited in the IDS filed 2/7/2020, “McKee”) discloses the effect of DENV-1 strain 45AZ5 in two human volunteers receiving 3.0x104 pfu/mL, noting that both developed unmodified acute dengue fever which resolved itself (see abstract and page 437, “Results”).  McKee concludes that the strain 45AZ5 is not suitable for human vaccination against Dengue virus (see abstract).  Although neither volunteer developed DHS or DSS, the recommendation by McKee that strain 45AZ5 not be used or considered for vaccination in humans would have been reason enough to avoid the use of the strain in Lyday’s method.  Although Lyday’s method is dependent on the induction of a fever as a result of Dengue virus infection as an adjuvant, the degree/range of symptoms experienced by the volunteers in McKee’s study (see page 437, “Results”) would have reasonably led one away from choosing that particular strain for Lyday’s method.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/STACY B CHEN/Primary Examiner, Art Unit 1648